                                              Case 5:19-cv-00506-EJD Document 19 Filed 02/08/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7
                                        CECIL EUGENE SHAW,
                                   8                                                         Case No. 5:19-cv-00506-EJD
                                                        Plaintiff,
                                   9                                                         ORDER DISMISSING CASE FOR
                                                  v.                                         FAILURE TO PROSECUTE
                                  10
                                        IRVING M. VILLA,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            On April 1, 2019, the Clerk issued a notice entry of default as to the sole remaining

                                  15   defendant in this case, Irving M. Villa. See Dkt. Nos. 12. To date, Plaintiff has not applied to the

                                  16   court for a default judgment pursuant to Federal Rule of Civil Procedure 55(b)(2). On September

                                  17   10, 2020, the Court issued an Order to Show Cause why the action should not be dismissed for

                                  18   failure to prosecute. Dkt. No. 18. Plaintiff had until September 24, 2020 to either file his motion

                                  19   for default judgment or otherwise demonstrate good cause in writing why this action should not be

                                  20   dismissed for failure to prosecute. Id. Plaintiff has failed to file a response to the Court’s Order.

                                  21   Accordingly, for the reasons set forth below, this action is DISMISSED WITHOUT

                                  22   PREJUDICE for failure to prosecute.

                                  23     I.     DISCUSSION
                                  24            The district court may dismiss a case for failure to prosecute or for failure to comply with a

                                  25   court order. See Fed. R. Civ. P. 41(b). “The authority of a court to dismiss sua sponte for lack of

                                  26   prosecution has generally been considered an ‘inherent power,’ governed not by rule or statute but

                                  27   by the control necessarily vested in courts to manage their own affairs so as to achieve the orderly

                                  28   Case No.: 5:19-cv-00506-EJD
                                       ORDER DISMISSING CASE FOR FAILURE TO PROSECUTE
                                                                          1
                                           Case 5:19-cv-00506-EJD Document 19 Filed 02/08/21 Page 2 of 4




                                   1   and expeditious disposition of cases.” Link v. Wabash R. Co., 370 U.S. 626, 630-31 (1962).

                                   2   “Despite this authority, dismissal is a harsh penalty and, therefore, it should only be imposed in

                                   3   extreme circumstances.” Ferdik v. Bonzelet, 963 F.3d 1258, 1260 (9th Cir. 1992) (citations

                                   4   omitted); see also Fed. R. Civ. P. 41(b) (stating that dismissal for failure to prosecute “operates as

                                   5   an adjudication on the merits” unless the order says otherwise).

                                   6          Courts “must weigh five factors” in determining whether to dismiss a case for failure to

                                   7   prosecute: “(1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

                                   8   manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

                                   9   disposition of cases on their merits; and (5) the availability of less drastic alternatives.” See

                                  10   Ferdik, 963 F.3d at 1260-61. A court need not make “explicit findings in order to show that it has

                                  11   considered these factors,” although such findings are preferred. Id. at 1261. Here, the Court

                                  12   considers each factor in turn, and finds that they weigh in favor of dismissal.
Northern District of California
 United States District Court




                                  13          First, “[t]he public’s interest in expeditious resolution of litigation always favors

                                  14   dismissal.” Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002) (quoting Yourish v. Cal.

                                  15   Amplifier, 191 F.3d 983, 990 (9th Cir. 1999)). That is true here. The Clerk of the Court filed an

                                  16   entry of default on April 1, 2019. Plaintiff failed to file his motion for default judgment and now

                                  17   nearly two years after entry of default, has still failed to do so. Further, Plaintiff did not respond

                                  18   to this Court’s September 10, 2020 Order to Show Cause why the case should not be dismissed for

                                  19   failure to prosecute. See Dkt. No. 18. The Court is satisfied that Plaintiff’s lack of responsiveness

                                  20   contravenes the “public’s interest in expeditious resolution of litigation.” See Pagtalunan, 291

                                  21   F.3d at 642. This factor therefore weighs in favor of dismissal.

                                  22          Second, it is “incumbent” upon courts “to manage [their] docket[s] without being subject

                                  23   to routine noncompliance” of litigants. See id. (citing Ferdik, 963 F.2d at 1261). Moreover, “[t]he

                                  24   trial judge is in the best position to determine whether the delay in a particular case interferes with

                                  25   docket management and the public interest.” Id. Here, Plaintiff has demonstrated “routine

                                  26   noncompliance”: he has failed to file his motion for default judgment for nearly two years and

                                  27   failed to respond to the September 10 Order to Show Cause as detailed above, see Dkt. No. 18.

                                  28   Case No.: 5:19-cv-00506-EJD
                                       ORDER DISMISSING CASE FOR FAILURE TO PROSECUTE
                                                                          2
                                           Case 5:19-cv-00506-EJD Document 19 Filed 02/08/21 Page 3 of 4




                                   1   Plaintiff’s noncompliance and the resulting litigation (e.g., the Order to Show Cause and this

                                   2   dismissal order) “has consumed some of the court’s time that could have been devoted to other

                                   3   cases on the docket.” See Pagtalunan, 291 F.3d at 642. This factor therefore weighs in favor of

                                   4   dismissal.

                                   5           Third, in order to prove prejudice, “a defendant must establish that plaintiff’s actions

                                   6   impaired defendant’s ability to proceed to trial or threatened to interfere with the rightful decision

                                   7   of the case.” Id. (citing Malone v. U.S. Postal Serv., 833 F.2d 128, 131 (9th Cir. 1987)).

                                   8   “Whether prejudice is sufficient to support an order of dismissal is in part judged with reference to

                                   9   the strength of the plaintiff’s excuse for the default.” Malone, 833 F.2d at 131 (citation omitted).

                                  10   In Malone, which involved a Rule 41(b) dismissal for failure to comply with a court order, the

                                  11   district court found the plaintiff’s excuse for her failure to comply with a pretrial order to be

                                  12   “groundless,” justifying dismissal. Id. And in Yourish, which also involved plaintiffs who failed
Northern District of California
 United States District Court




                                  13   to obey a court order, the court concluded that the defendants had suffered “sufficient prejudice”

                                  14   where the plaintiffs had only a “paltry excuse” for why they failed to timely amend their

                                  15   complaint. 191 F.3d at 991-92. Here, by way of comparison, Plaintiff has not even provided a

                                  16   “groundless” or “paltry” excuse—rather, he has been entirely absent following entry of default,

                                  17   and failed altogether to respond to this Court’s Order to Show Cause to move the case forward.

                                  18   This factor therefore weighs in favor of dismissal.

                                  19           Fourth, the Court has attempted to avail itself of less drastic alternatives that have proven

                                  20   ineffective in advancing the case. Th Court entered an Order to Show Cause, expressly warning

                                  21   Plaintiff that his case was at risk of dismissal for failure to prosecute. See Dkt. No. 18 at 1.

                                  22   Plaintiff failed to show cause. Thus, this factor weighs in favor of dismissal. See Ferdik, 963 F.2d

                                  23   at 1262 (stating that Ninth Circuit authority “suggest[s] that a district court’s warning to a party

                                  24   that his [or her] failure to obey the court’s order will result in dismissal can satisfy the

                                  25   ‘consideration of alternatives’ requirement”).

                                  26           Last, because “[p]ublic policy favors disposition of cases on the merits . . . this factor

                                  27   weighs against dismissal.” See Pagtalunan, 291 F.3d at 643. This is true here, where Plaintiff

                                  28   Case No.: 5:19-cv-00506-EJD
                                       ORDER DISMISSING CASE FOR FAILURE TO PROSECUTE
                                                                          3
                                              Case 5:19-cv-00506-EJD Document 19 Filed 02/08/21 Page 4 of 4




                                   1   would be precluded from seeking default judgment due to his failure to prosecute.

                                   2            Because four of the five factors weigh in favor of dismissal, the Court finds that dismissal

                                   3   of Plaintiff’s case for failure to prosecute is appropriate.

                                   4    II.     CONCLUSION
                                   5            For the foregoing reasons, Plaintiff’s action is DISMISSED WITHOUT PREJUDICE.

                                   6   The Clerk is directed to close the case.

                                   7            IT IS SO ORDERED.

                                   8   Dated: February 8, 2021

                                   9                                                      ______________________________________
                                                                                          EDWARD J. DAVILA
                                  10                                                      United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:19-cv-00506-EJD
                                       ORDER DISMISSING CASE FOR FAILURE TO PROSECUTE
                                                                          4
